IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                  November 16, 2004 Session

ANNETTE MARIE THOMPSON BULICK v. RICHARD LEE THOMPSON,
                         JR.

                  A Direct Appeal from the Circuit Court for Shelby County
                  No. 151538 R.D. The Honorable D'Army Bailey, Judge



                   No. W2004-00816-COA-R3-CV - Filed January 18, 2005


                                 SEPARATE CONCURRENCE

                                   ________________________

        I agree with the result reached by the majority and generally with the reasoning, but write
separately only on the issue of how the amount of time each parent spends with the child is
calculated, both by the majority and by the trial court. The trial court here looked only at the number
of overnight stays the child had with each parent, and indeed that is typically accurate and easily
ascertained. In some cases, however, it can be misleading, and I believe this is such a case. Here,
the child would regularly spend the entire day, through the evening meal, with Father and would be
returned to Mother in time for bed. In such a case, the trial court should look at the totality of the
circumstances in comparing each parent’s time with their child.

       I concur in the result reached by the majority because, in this case, I do not believe that
looking at the totality of the circumstances would affect the outcome. But where, as here, an
involved, dedicated father will have his relationship with his daughter deeply affected by the
mother’s relocation, the time each parent spends with the child should be measured as accurately as
can reasonably be done.

       In all other respects, I concur fully with the majority opinion.



                                               ________________________________________
                                               HOLLY M. KIRBY, JUDGE